Title: To George Washington from Clement Biddle, 11 April 1799
From: Biddle, Clement
To: Washington, George



Dear Sir
Philad. April 11 1799

I have received $25.82 Interest for 1 April On your funded debt which is to your credit.
Mr Latimer our Collector informed me there were four packages in the Custom house directed for you Which he would deliver

to me as he knew I did your business—Capt. Ellwood being ready to sail I have put them on board his Vessel and you have the bill of Loading inclosed. I am with Great respect Dr Sir Your very hu. Serv.

Clement Biddle

